DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 4-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (TW 201543067) in view of Yonezaki (US 2013/0176616) and Shinohara et al. (US 2007/0066703).
Regarding claim 1, Yasui et al. teaches a transparent resin layer, i.e. film, wherein the film has a surface resistance of 1.0 x 1013 or less (See Abstract, paragraph [0016]) which overlaps the claimed range of 1.1~6.2 E+12Q/sq, wherein the film includes a lithium ion compound selected from lithium perchlorate (LiClO4) and lithium hexafluorophosphate (LiPF6) (paragraphs [0150]-[0155]), and a photocurable resin (paragraph [0176]). 
Yasui et al. discloses that particles may be added (paragraph [0166]) but fails to teach inorganic nanoparticle which has an average diameter of 5 to 50 nm. 
However, Yonezaki teaches a hard coating composition comprising a photocurable resin, photoinitiator (See Abstract, paragraphs [0029], [0035] and [0038]), and inorganic nanoparticle which has an average diameter of 5 to 150 nm (paragraphs [0070]-[0071]) which overlaps the claimed range of 5 to 50 nm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an inorganic nanoparticle in the hard coating film of Yasui et al. in order to block ultraviolet radiation and improve transparency (Yonezaki, paragraphs [0030] and [0070]-[0071]).
Yasui et al. discloses wherein the photocurable resin includes urethane acrylate (paragraph [0089]) but fails to teach an ethylene-oxide-containing tri- functional acrylate.
However, Shinohara et al. teaches a hard coating film comprising lithium perchlorate, photocurable resin comprising urethane acrylate and ethylene-oxide-containing tri-functional acrylate (See Abstract, paragraphs [0047], [0059]-[0061] and [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ethylene-oxide-containing multifunctional acrylate in the photocurable resin of Yasui et al. in order to improve film-formability and transparency (Shinohara et al., paragraphs [0045] and [0059]).
Given that Yasui et al. in view of Yonezaki and Shinohara et al. discloses film having materials and structure identical to that presently claimed, it is clear that the film would inherently have a pencil hardness and be capable of being folded as claimed, absent evidence to the contrary.
While there is no explicit disclosure of a hard coating film used as a film for a flexible display window comprising a transparent substrate layer and a hard coating layer, which are sequentially laminated, and a touch sensor as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. used as a hard coating film used as a film for a flexible display window comprising a transparent substrate 
The limitation regarding that the hard coating film is “a cured product of a hard coating composition” is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yasui et al. in view of Yonezaki and Shinohara et al. meets the requirements of the claimed film, Yasui et al. in view of Yonezaki and Shinohara et al. clearly meets the requirements of present claims. Further, it is noted that the transparent resin layer of Yasui is cured (paragraph [0181]).
Regarding claim 4, Yasui et al. teaches wherein the lithium ion compound is included at a content of 0.0001 to 5 parts by weight (paragraph [0165]) which would overlap the claimed range of 0.1 to 10 wt% with respect to 100 wt% of the entire hard coating composition.
Regarding claim 5, Yasui et al. teaches wherein the hard coating composition further comprises a photoinitiator (paragraph [0181]).
Regarding claim 7, Yasui et al. teaches wherein the photocurable resin is 0.1 to 50% by weight (paragraph [0180]) which overlaps the claimed range of 1 to 80 parts by weight with respect to 100 parts by weight of the entire hard coating composition.
Regarding claim 8, claimed limitation regarding solvent is a process limitation. Analogous reasoning applies as set forth above. 
Regarding claim 9, Yasui et al. teaches wherein the photoinitiator is 0.1 to 20% by weight (paragraph [0182]) which encompasses the claimed range of 0. 1 to 10 wt% with respect to 100 wt% of the entire hard coating composition. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (TW 201543067) in view of Yonezaki (US 2013/0176616) and Shinohara et al. (US 2007/0066703) and further, in view of Jin et al. (US 2015/0267071).
Yasui et al. in view of Yonezaki and Shinohara et al. is relied upon as disclosed above.
Regarding claims 10 and 11, Yasui et al. in view of Yonezaki and Shinohara et al. teaches a display window comprising a touch sensor using the hard coating film according to 
However, Jin et al. teaches using a hard coating film comprising photocurable resin and a photoinitiator on an image display device having a flexible display window comprising a touch sensor (paragraphs [0013]-[0014] and [0043]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hard coating film of Yasui et al. in view of Yonezaki and Shinohara et al. on an image display device and thereby arrive at the presently claimed invention.
Response to Arguments
Applicant’s arguments filed 05/12/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to recite “a transparent substrate layer and a hard coating layer, which are sequentially laminated” and surface resistance of “1.1~6.2 E+12Q/sq” instead of 5 x 1011 to 5x 1013 Ω/sq.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787